Exhibit 10.3

CHANGE IN CONTROL AGREEMENT

This AGREEMENT is made effective as of                     , 2007, by and
between FIRST HARRISON BANK (the “BANK”), FIRST CAPITAL, INC. (“COMPANY”), an
Indiana corporation; and Jill Keinsley (“EXECUTIVE”).

WHEREAS, the BANK recognizes the value of EXECUTIVE’s contribution to the BANK
and the BANK and wishes to protect her position therewith for the period
provided in this Agreement in the event of a Change in Control (as defined
herein); and

NOW, THEREFORE, in consideration of the foregoing and upon the other terms and
conditions hereinafter provided, the parties hereto agree as follows:

 

1. Term Of Agreement

The term of this Agreement shall be deemed to have commenced as of the date
first above written and shall continue for a period of thirty-six (36) full
calendar months thereafter. Commencing on the first anniversary date of this
Agreement and continuing at each anniversary date thereafter, the Board of
Directors of the BANK (“Board”) may extend the Agreement for an additional year.
The Board will conduct a performance evaluation of EXECUTIVE for purposes of
determining whether to extend the Agreement, and the results thereof shall be
included in the minutes of the Board’s meeting.

 

2. Payments To EXECUTIVE Upon Change In Control.

(a) Upon the occurrence of a Change in Control (as herein defined) followed
within twelve (12) months of the effective date of the Change in Control by the
voluntary or involuntary termination of EXECUTIVE’s employment, other than for
Cause, as defined in Section 2(c) hereof, the provisions of Section 3 shall
apply. For purposes of this Agreement, “voluntary termination” shall be limited
to the circumstances in which EXECUTIVE elects to voluntarily terminate her
employment within twelve (12) months of the effective date of a Change in
Control following any material demotion, loss of title, office or significant
authority, material reduction in her annual compensation or benefits (other than
a reduction affecting BANK personnel generally), or the relocation of her
principal place of employment by more than 25 miles from its location
immediately prior to the Change in Control.

(b) A “Change in Control” of the COMPANY or the BANK shall be deemed to occur if
and when (a) there occurs a change in control of the BANK or the COMPANY within
the meaning of the Home Owners Loan Act of 1933 and 12 C.F.R. Part 574, (b) any
person (as such term is used in Sections 13(d) and 14(d)(2) of the Exchange Act)
is or becomes the beneficial owner, directly or indirectly, of securities of the
COMPANY or the BANK representing twenty-five percent (25%) or more of the
combined voting power of the COMPANY’s or the BANK’s then outstanding
securities, (c) the membership of the board of directors of the COMPANY or the
BANK changes as the result of a contested election, such that individuals who
were directors at the beginning of any twenty-four (24) month period (whether
commencing



--------------------------------------------------------------------------------

before or after the date of adoption of this Agreement) do not constitute a
majority of the Board at the end of such period, or (d) shareholders of the
COMPANY or the BANK approve a merger, consolidation, sale or disposition of all
or substantially all of the COMPANY’s or the BANK’s assets, or a plan of partial
or complete liquidation.

(c) EXECUTIVE shall not have the right to receive termination benefits pursuant
to Section 3 hereof upon Termination for Cause. The term “Termination for Cause”
shall mean termination because of EXECUTIVE’s intentional failure to perform
stated duties, personal dishonesty, incompetence, willful misconduct, any breach
of fiduciary duty involving personal profit, willful violation of any law, rule,
regulation (other than traffic violations or similar offenses) or final cease
and desist order, or any material breach of any material provision of this
Agreement. In determining incompetence, the acts or omissions shall be measured
against standards generally prevailing in the savings institution industry.
Notwithstanding the foregoing, EXECUTIVE shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to her a
copy of a resolution duly adopted by the affirmative vote of not less than a
majority the members of the Board at a meeting of the Board called and held for
that purpose, finding that in the good faith opinion of the Board, EXECUTIVE was
guilty of conduct justifying Termination for Cause and specifying the
particulars thereof in detail. EXECUTIVE shall not have the right to receive
compensation or other benefits for any period after Termination for Cause.

 

3. Termination

(a) Upon the occurrence of a Change in Control, followed within twelve
(12) months of the effective date of a Change in Control by the voluntary or
involuntary termination of EXECUTIVE’s employment other than Termination for
Cause, the BANK shall be obligated to pay EXECUTIVE, or in the event of her
subsequent death, her beneficiary or beneficiaries, or her estate, as the case
may be, as severance pay, a sum equal to three (3) times Executive’s annual
compensation. For purposes of this Agreement, “annual compensation” shall mean
and include all wages, salary, bonus, and other compensation, if any, paid
(including accrued amounts) by the Company or the Bank as consideration for
EXECUTIVE’s service during the twelve (12) month period ending on the last day
of the month preceding the effective date of a Change in Control. Such amount
shall be paid to EXECUTIVE in a lump sum no later than thirty (30) days after
the date of her termination.

(b) Upon the occurrence of a Change in Control of the BANK followed within
twelve (12) months of the effective date of a Change in Control by EXECUTIVE’s
voluntary or involuntary termination of employment, other than Termination for
Cause, the BANK shall cause to be continued life, medical, dental and disability
coverage substantially identical to the coverage maintained by the BANK for
EXECUTIVE prior to her severance. Such coverage and payments shall cease upon
expiration of twelve (12) months from the date of EXECUTIVE’s termination.

 

2



--------------------------------------------------------------------------------

(c) Notwithstanding any contrary provisions of this Section 3, in no event shall
the aggregate payments or benefits to be made or afforded to Executive (the
“Termination Benefits”) constitute an “excess parachute payment” under
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”) or
any successor thereto, and to avoid such a result, the Termination Benefits will
be reduced, if necessary, to an amount that is one dollar ($1.00) less than an
amount equal to three (3) times Executive’s “base amount,” as determined in
accordance with said Section 280G of the Code. The allocation of the reduction
among the Termination Benefits shall be determined by Executive.

(d) Any payments made to EXECUTIVE pursuant to this Agreement, or otherwise, are
subject to and conditioned upon compliance with 12 U.S.C. §1828(k) and FDIC
regulation 12 C.F.R. Part 359, Golden Parachute and Indemnification Payments.

 

4. Effect On Prior Agreements And Existing Benefit Plans

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior agreement between the BANK and EXECUTIVE, except that this
Agreement shall not affect or operate to reduce any benefit or compensation
inuring to EXECUTIVE of a kind elsewhere provided. No provision of this
Agreement shall be interpreted to mean that EXECUTIVE is subject to receiving
fewer benefits than those available to her without reference to this Agreement.

 

5. No Attachment

(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.

(b) This Agreement shall be binding upon, and inure to the benefit of,
EXECUTIVE, the COMPANY, the BANK and their respective successors and assigns.

 

6. Modification And Waiver

(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there by an estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

 

3



--------------------------------------------------------------------------------

7. Required Provisions

(a) The BOARD may terminate EXECUTIVE’s employment at any time, but any
termination by the BOARD, other than Termination for Cause, shall not prejudice
EXECUTIVE’s right to compensation or other benefits under this Agreement.
EXECUTIVE shall not have the right to receive compensation or other benefits for
any period after Termination for Cause as defined in Section 2(c) herein.

(b) If EXECUTIVE is suspended and/or temporarily prohibited from participating
in the conduct of the BANK’s affairs by a notice served under Section 8(e)(3) or
(g)(1) of the Federal Deposit Insurance Act (“FDIA”) (12 U.S.C. 1818(e)(3) and
(g)(1)), the BANK’s obligations under the Agreement shall be suspended as of the
date of service, unless stayed by appropriate proceedings. If the charges in the
notice are dismissed, the BANK may, in its discretion, (i) pay EXECUTIVE all or
part of the compensation withheld while its contract obligations were suspended
and (ii) reinstate (in whole or in part) any of its obligations that were
suspended.

(c) If EXECUTIVE is removed and/or permanently prohibited from participating in
the conduct of the BANK’s affairs by an order issued under Section 8(e)(4) or
(g)(1) of the FDIA (12 U.S.C. 1818(e)(4) or (g)(1)), all obligations of the BANK
under the Agreement shall terminate as of the effective date of the order, but
vested rights of the contracting parties shall not be affected.

(d) If the BANK is in default (as defined in Section 3(x)(1) of the FDIA), all
obligations under this Agreement shall terminate as of the date of default, but
this paragraph shall not affect any vested rights of the parties.

(e) All obligations under this Agreement may be terminated: (except to the
extent determined that continuation of the Agreement is necessary for the
continued operation of the BANK): (i) by the Director of the Office of Thrift
Supervision (the “Director”) or his or her designee at the time the Federal
Deposit Insurance Corporation enters into an agreement to provide assistance to
or on behalf of the BANK under the authority contained in Section 13(c) of the
FDIA and (ii) by the Director, or his or her designee at the time the Director
or such designee approves a supervisory merger to resolve problems related to
operation of the BANK or when the BANK is determined by the Director to be in an
unsafe or unsound condition. Any rights of the parties that have already vested,
however, shall not be affected by such action.

 

8. Severability

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

 

4



--------------------------------------------------------------------------------

9. Headings For Reference Only

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

10. Governing Law

The validity, interpretation, performance, and enforcement of this Agreement
shall be governed by the laws of the State of Indiana unless preempted by
Federal law as now or hereafter in effect.

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by the employee within fifty
(50) miles from the location of the BANK, in accordance with the rules of the
American Arbitration Association then in effect.

 

11. Source of Payments

All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the BANK. The COMPANY, however, guarantees all
payments and the provision of all amounts and benefits due hereunder to
EXECUTIVE and, if such payments are not timely paid or provided by the BANK,
such amounts and benefits shall be paid or provided by the COMPANY.

 

12. Payment Of Legal Fees

All reasonable legal fees paid or incurred by EXECUTIVE pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the BANK if EXECUTIVE is successful on the merits pursuant to a
legal judgment, arbitration or settlement.

 

13. Successor To The BANK or the COMPANY

The BANK and the COMPANY shall require any successor or assignee, whether direct
or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the BANK or the COMPANY, expressly
and unconditionally to assume and agree to perform the BANK’s or the COMPANY’s
obligations under this Agreement, in the same manner and to the same extent that
the BANK or the COMPANY would be required to perform if no such succession or
assignment had taken place.

 

5



--------------------------------------------------------------------------------

14. Effect of Code Section 409A

Notwithstanding anything in this Agreement to the contrary, if the Bank or its
successors in good faith determines, as of the effective date of Executive’s
termination of employment, that an amount (or any portion of an amount) payable
to Executive hereunder, is required to be suspended or delayed for six months in
order to satisfy the requirements of Section 409A of the Code, then the Bank
will so advise Executive, and any such payment (or the minimum amount thereof)
shall be suspended and accrued for six months, whereupon such amount or portion
thereof shall be paid to Executive in a lump sum (together with interest thereon
at the then-prevailing prime rate) on the first day of the seventh month
following the effective date of Executive’s termination of employment.

 

15. Signatures

IN WITNESS WHEREOF, the BANK and the COMPANY have caused this Agreement to be
executed and their seal to be affixed hereunto by a duly authorized officer, and
EXECUTIVE has signed this Agreement, all on the      day of
                    , 2007.

 

ATTEST:      FIRST HARRISON BANK

 

     BY  

 

[SEAL]        ATTEST:      FIRST CAPITAL, INC.

 

     BY:  

 

[SEAL]        WITNESS:      EXECUTIVE

 

    

 

     Jill Keinsley

 

6